Citation Nr: 1734940	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  13-13 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for cancer in the small intestine as secondary to exposure to herbicide agents and/or ionizing radiation.

2.  Entitlement to service connection for thyroid condition as secondary to exposure to herbicide agents and/or ionizing radiation.

3.  Entitlement to service connection for status post pituitary tumor resection as secondary to exposure to herbicide agents and/or ionizing radiation.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Board notes that the record clearly indicates the Veteran's pituitary gland tumor was removed in January 1988.  See January 1988 Memorial Hospital Records.  As such, the Board has recharacterized the Veteran's claim for service connection for a pituitary tumor as one for status post pituitary tumor resection.  

In July 2012, a hearing was held before a Decision Review Officer (DRO) at the RO.  In May 2017, a videoconference hearing was held before the undersigned.  Transcripts of these hearings are associated with the Veteran's claims file.  At the May 2017 videoconference hearing, the Veteran sought, and was granted, a 90-day abeyance period for the submission of additional evidence.  38 C.F.R. § 20.709 (2016).  That period of time has lapsed and no additional evidence was received.  Hence, the claim will be considered based on the current record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Throughout his appeal, the Veteran has primarily relied on the theory of entitlement to service connection based on exposure to herbicide agents in service.  Nevertheless, after reviewing the Veteran's claims file, the Board finds that the Veteran may alternatively establish service connection by showing that his disabilities are related to exposure to radiation in service.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (the Board is required to consider all theories of entitlement, raised either by the claimant or by the evidence, as part of the non-adversarial adjudication process).  In this regard, at the July 2012 DRO hearing the Veteran testified that during his Vietnam service he worked and slept near a radar site, which housed ionizing agents and radar.  In light of this evidence, further development is required regarding in-service exposure to radiation. 

The Board also finds that a VA examination is warranted with respect to the Veteran's claims for service connection for status post pituitary tumor resection and thyroid condition.  In pertinent part, medical records show current hypothyroidism and residuals following pituitary tumor resection.  See March 2011 VA Medical Center (VAMC) records.  Lay statements from the Veteran and his wife also indicate that he developed headache symptomatology in-service.  See March 2011 Statement in Support of Claim and July 2012 DRO Hearing Testimony.  Private treatment records indicate further that the headaches may be related to his pituitary tumor.  See January 1988 Memorial Hospital records.  These records also appear to show that the Veteran's hypothyroidism is secondary to his pituitary tumor.  See August 2010 Memorial Health System records.  Such evidence is more than sufficient to meet the threshold requirements for affording the Veteran a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-84 (2006) (VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim); see also 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Accordingly, a VA examination is warranted to determine the nature and etiology of the Veteran's claimed status post pituitary tumor resection and thyroid condition. 



Accordingly, the case is REMANDED for the following actions:

1.  Obtain all relevant and outstanding VA and private treatment records and associate them with the claims file.  All attempts to obtain these records must be documented in the file.

2.  Contact the Veteran and ask him to clarify when and where he was exposed to ionizing radiation in service, to the extent he is able, as well as any information he has concerning dosage.

3.  Make all necessary efforts to obtain all military records pertaining to any radiation exposure experienced by the Veteran in service, to include a DD-Form 1141 and any other service personnel and/or department records which may contain information pertaining to potential in-service ionizing radiation exposure.

4.  Ask the appropriate custodians to search the Veteran's unit histories and any other pertinent sources for evidence relating to the Veteran's possible exposure to ionizing radiation, to include whether the Veteran participated in a "radiation-risk activity."  Such search should address whether the Veteran was otherwise exposed to radiation while in service. 

5.  Then, if it can be shown that the Veteran participated in a "radiation-risk activity" as such term is defined in 38 C.F.R. § 3.309(e), proceed to the seventh remand directive.

6.  To the extent that it is determined the Veteran did not participate in a "radiation-risk activity," but was exposed to ionizing radiation, after obtaining all pertinent records, forward the Veteran's claims file to the VA Under Secretary for Health for preparation of a dose estimate. 

7.  Then, if the VA Under Secretary for Health, in preparing a dose estimate, determines that the Veteran was exposed to ionizing radiation, forward the Veteran's claims file to the VA Under Secretary for Benefits for consideration in accordance with 38 C.F.R. § 3.311(c).

8.  Following the above development, obtain a VA examination and opinion from an appropriate examiner to determine the nature and etiology of the Veteran's pituitary tumor resection residuals and thyroid condition.  The Veteran's claims file (to include this decision) must be reviewed by the examiner in conjunction with the examination.  Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide opinions responding to the following:

a)  Is it at least as likely as not (50 percent or better probability) that the Veteran's status post pituitary tumor resection is related to his active duty service? 

b)  Is it at least as likely as not (50 percent or better probability) that the Veteran's thyroid condition is related to his active duty service? 

c)  If the examiner determines that the Veteran's status post pituitary tumor resection is at least as likely as not related to his service, the examiner must opine as to whether it at least as likely as not (50 percent or better probability) that the Veteran's thyroid condition is caused or aggravated by his status post pituitary tumor resection.  
The examiner is advised that the Veteran is competent to report his symptoms/history and that such reports must be acknowledged and considered in formulating any opinion.  If his reports are discounted, the examiner should provide a reason for doing so.

Rationales for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

9.  After completing all indicated development, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided with the appropriate opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



